Citation Nr: 0332380	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 RO decision that found that the 
veteran was not eligible for additional vocational 
rehabilitation benefits pursuant to Chapter 31. 


REMAND

The veteran is seeking additional training as part of a 
vocational rehabilitation program under Chapter 31, Title 38, 
United States Code (Chapter 31).

A Report of Contact, dated April 11, 2000, memorialized a 
telephone conversation with the veteran wherein he expressed 
dissatisfaction with his current training program.  The 
veteran said that the jobs in the related field were 
incompatible with his disabilities.  A second call that day 
established that the veteran would complete the training 
program.  

A review of the vocational rehabilitation and education file 
shows that the veteran agreed to an Individualized Written 
Rehabilitation Plan (IWRP) in February 2000.  The IWRP 
reflects that the veteran was to attend a course of 
instruction, from February 2000 to April 2000, which would 
lead to certification as a telecommunications technician.  
The IWRP also reflects that the veteran would be provided 
employment assistance upon completion of the course of 
instruction.  Evidence of record reflects that the veteran 
completed the program and was awarded a Certificate of 
Achievement on April 24, 2000.

A Report of Contact, dated May 15, 2000, notes that the 
veteran requested additional training as a CNC operator.  The 
Report of Contact also noted that the veteran had recently 
completed his previously approved training program and was 
involved in a job search.  The veteran said that training as 
a CNC operator would be more compatible with his 
disabilities.  

The veteran submitted a VA Form 21-4138 in May 2000 wherein 
he said he wanted to either reapply for vocational 
rehabilitation or appeal the denial of a change in program.

The Vocational Rehabilitation and Counseling (VR&C) officer 
issued a decision in June 2000 that informed the veteran that 
his current IWRP appeared to be appropriate and suitable 
employment was a viable and likely outcome of the plan.  
Therefore, the veteran's request for additional training 
under Chapter 31 was denied.

The RO issued a statement of the case (SOC) in September 
2000; however, there is evidence of record suggesting that 
the RO was uncertain that the SOC was sent to the veteran.  A 
second copy of the SOC was issued in November 2001.  The SOC 
noted that the veteran had completed his course of 
instruction and received a Certificate of Achievement.  The 
SOC cited to several regulatory provisions but failed to 
identify any specific provision as the basis for its 
authority in denying the veteran's claim for enrollment in a 
new training program.  The SOC, for the first time, also 
indicated that the veteran was rehabilitated to the point of 
employability.  That was not addressed in the original 
administrative decision that denied the veteran's claim.  

The Board is unable to determine the legal basis relied on by 
the RO to deny the veteran's claim.  The administrative 
decision and SOC discuss the veteran's participation in a 
current IWRP and that there is no reason to allow a change, 
but these documents do not point to any authority for the 
denial.  The SOC cites to several regulatory provisions that 
provide no meaningful explanation of why the veteran's claim 
was denied or the basis for the authority to deny the claim.  
The Board takes no position at this point as to whether the 
denial was correct, but is merely unable to conduct a 
meaningful appellate review without an adequate explanation 
for why the claim was denied.  Additionally, the veteran is 
owed a citation to the applicable legal authority to support 
the decision.  The veteran is unable to make a proper appeal 
if such notice is lacking.

The RO must issue a supplemental statement of the case that 
states a thorough reasons and bases for the denial of the 
claim that is based on pertinent legal authority.  Further, 
the legal authority relied on must be cited in the 
supplemental statement of the case.  

In addition to the above, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
in November 2000.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  The veteran was never provided notice 
of the VCAA, or VA's duty to provide notice and duty to 
assist as part of the development of his claim.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for 
entitlement to additional training under Chapter 31.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA § 5103 
notice.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his claim 
for additional training under 
Chapter 31.  38 U.S.C.A. § 5103(a) 
(West 2002).  He should also be told 
of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include a 
detailed explanation of why the 
veteran's claim is denied as well as 
all of the pertinent legal authority 
that supports the denial of the 
claim.

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

